338 F.2d 696
Mortimer B. GREENE, Appellant,v.S.S. INVICTA, her engines, boats, etc., in rem, and Vespuccia Cia. Armadora S.A., as owners, operators and agents of said vessel, in personam, Appellees.
No. 9605.
United States Court of Appeals Fourth Circuit.
Argued November 6, 1964.
Decided November 13, 1964.

Sidney H. Kelsey, Norfolk, Va., for appellant.
Robert M. Hughes, III, Norfolk, Va. (Seawell, McCoy, Winston & Dalton, Norfolk, Va., on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and WINTER, District Judge.
PER CURIAM:


1
This appeal tenders factual issues which were settled by the findings of the District Court. Those findings, supported by substantial evidence and not clearly erroneous, may not be ignored here. We cannot consider what the libelant's rights might have been if the facts had been found as he contended in the District Court.


2
Affirmed.